This is a claim filed by Henry W. Carpenter in the Auditors office, April 2, 1897, claiming an amount due of four hundred sixty-one dollars and ninety-three cents, for services rendered in recruiting men for company “A” Fourteenth Illinois Cavalry Volunteers from August to December, 1862. To the claimant’s declaration, the Attorney General has filed the pleas of general issue and of limitations. The evidence in support of this claim is meager; but if the claim were just, under the rule adopted by this Commission in the cases of Downey v. State, John S. Henderson v. State and Morgan S. Carr v. State, we would hold the claim barred by statute of limitations. Therefore the claim is dismissed.